IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2898 Disciplinary Docket No. 3
                                            :
                     Petitioner             :   No. 82 DB 2022
                                            :
              v.                            :   Attorney Registration No. 71320
                                            :
 LEE ERIC OESTERLING,                       :   (Cumberland County)
                                            :
                     Respondent             :




                                       ORDER



PER CURIAM

      AND NOW, this 24th day of August, 2022, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is GRANTED, and Lee Eric Oesterling is suspended

on consent from the Bar of this Commonwealth for a period of five years, retroactive to

May 19, 2015. Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay

costs to the Disciplinary Board. See Pa.R.D.E. 208(g).